Citation Nr: 1437915	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  05-03 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic sinusitis and allergic rhinitis, and left maxillary sinus cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to February 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the New Orleans, Louisiana Department of Veterans' Affairs (VA) Regional Office (RO). 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2007.  A transcript of this proceeding has been associated with the claims file. 

This case was remanded by the Board in August 2007, July 2009, and May 2010. 

The Board denied the claim in a January 2012 decision.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC).  An August 2013 decision vacated the Board's January 2012 decision and remanded the matter to the Board for further adjudication.

Pursuant to the CAVC decision, the Board remanded the claim for further development in January 2014.  

In a March 2014, the Appeals Management Center (AMC) received a statement from attorney Leo P. Dombroski stating that he represented the Veteran before CAVC and also represented the Veteran in the current remand.  The Board notes that while the attorney represented the Veteran before CAVC, the Veteran did not revoke his power of attorney for the American Legion or submit a power of attorney for Leo P. Dombroski.  As such, the Board finds that the Veteran's current representative is the American Legion.   

The Board notes that the Veteran's claim has been processed using the Veterans Benefits Management System (VBMS).  

FINDINGS OF FACT

1.  There is no current diagnosis of chronic sinusitis or allergic rhinitis. 

2.  The Veteran's left maxillary sinus cancer did not manifest during, or as a result of, active military service.


CONCLUSION OF LAW

The criteria establishing entitlement to service connection for a respiratory disorder, to include chronic sinusitis and allergic rhinitis, and left maxillary sinus cancer, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b).  Substantially compliant notice was sent in September 2007, after the initial rating decision.  However, the claim was readjudicated in June 2009, December 2009, and September 2011, March 2014, and June 2014 supplemental statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records, post service VA and private treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  

The Veteran was afforded a VA examinations in July 2010 and an independent medical evaluation (IME) in May 2007.  Additionally, pursuant to the January 2014 remand, the July 2010 VA examiner also provided a February 2014 addendum opinion.  The Board finds that when taken together, the reports are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in May 2007.  In Bryant v. Shinseki, 23 Vet App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issues on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claims.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

The Board is also satisfied that there has been substantial compliance with the previous remand directives, which included obtaining the Veteran's SSA records, VA medical examinations, and VA addendum opinions.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as bilateral hearing loss, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Background

The Veteran's service treatment records are negative for findings related to a respiratory disorder, to include chronic sinusitis and allergic rhinitis, and left maxillary sinus cancer.  However, they do show occasional respiratory and sinus complaints.  Specifically, service treatment records show that he was seen for a head cold in September 1972.  At that time, he reported that he had had the head cold for seven days and that he was bothered by extreme stuffiness, mild headaches, and an inability to breathe through his nose.  The diagnosis was head cold and he was given Afrin and Actifed.  In November 1972 he complained of a head cold and frontal headaches.  Sinus x-rays were normal. In September 1983 the Veteran complained of frontal headaches since the previous morning and a history of sinus problems was noted.  Nasal congestion was evident on clinical evaluation.  The assessment was headache probably secondary to sinus congestion.  On a December 1985 periodic report of medical history the Veteran denied sinus problems.  On separation examination in January 1991 the Veteran's sinuses were noted as normal.  However, in a January 1991 report of medical history the Veteran a history of sinusitis.  He stated that in the spring he suffered from congestion from pollen and in the fall there was congestion with the change in season.  The Veteran also reported that he took Sudafed for the symptoms.

Post-service private treatment records show that the Veteran was diagnosed with and underwent surgery for left maxillary sinus cancer in 2001.  An August 2001 biopsy diagnosed squamous cell carcinoma of the left maxillary area.  An October 2001 pathology report shows a diagnosis of squamous cell carcinoma involving maxillary and sphenoid sinus, soft palate and nasopharynx.

Post-service private treatment records also show a January 2002 radiology report that contains an impression of right maxillary sinusitis.  A January 2003 private CT scan also found mild chronic left maxillary sinusitis.  Additionally, a March 2003 CT scan found chronic sinusitis on the right.  

The Veteran was afforded a VA examination in May 2003.  The Veteran reported long history of chronic sinus problems with frequent headaches, facial pressure, pain, and postnasal drip that occurred throughout his life, especially when he changed environments, such as Germany or Korea while in service.  After physical examination, the examiner diagnosed "chronic sinusitis and nasal obstruction, status post radical maxillary and exoneration of the left eye for carcinoma of the sinuses with radiation therapy to bilateral necks."

At the May 2007 Travel Board hearing the Veteran testified that, during service, he often took over-the-counter medication and did not always go to sick call or get everything documented with regard to sinus problems.  The Veteran testified that during service he had sinus headaches and sometimes his sinuses would run.  The Veteran testified that a lot of times "it would be stopped up and stuff".  The Veteran also testified that the entire five years he was stationed overseas he would have problems, sometimes severe, and sometimes a touch of sinus pain.  The Veteran testified that he never thought his sinus problems would later turn into maxillary cancer of the sinus.  At that time he also submitted statements from M.R. and R.R.O. dated in February 2007 wherein each individual wrote that they had known the Veteran since the early 1970s and that he complained of sinus problems often, particularly in 1971 when he first arrived in England.

In May 2007 the Board requested an Independent Medical Opinion to determine whether it was at least as likely as not that the Veteran's in-service sinus complaints led to his post-service sinus problems to include whether the Veteran's highly invasive squamous cell carcinoma of the left face had its origin in a paranasal sinus. 

In response to the May 2007 request, Dr. A.R. reviewed the Veteran's claims file in June 2007 and noted the following:

"Chronic sinusitis is defined as sinusitis lasting more than 12 weeks. If a patient develops sinusitis, or inflammation of the sinuses, but it lasts for a short period of time, and it occurs time and again, then it would be more aptly defined as a recurrent acute sinusitis.  The cardinal symptoms of sinusitis include: facial pain or headache, nasal congestion, and nasal discharge.  Other sinusitis symptoms may be post nasal drip, change or loss of sense of smell, and fever.  While the [Veteran's] chart reflects a reference to him having "chronic sinusitis," his history form from [December 1985], is checked off denying any chronic medical problems.

Regarding the [Veteran's] assertion that he had recurrent sinus problems diagnosed, documented, and generally regarded as "head colds," his medical visits of [September 1972, November 1972, and September 1983] target his frontal sinus causing his acute illness.

Unfortunately, the medical record, specifically covering the [Veteran's] time in active duty, is quite scant in regard to repeated sinus complaints, or other symptoms that may lead one to conclude he suffered from a chronic illness, and more specifically, an unchecked neoplasm (tumor).

The medical records include a pathology report dated [August 2001] presumably from a biopsy performed by a dentist or oral surgeon, stating, '[the pathologist] is unable to definitively establish an anatomic origin for this lesion.  Maxillary sinus is a possibility.  Metastasis cannot be ruled out. 

Metastatic lesions to the maxillary sinus are quite rare. In the instance they occur, they are most usually in the class of adenocarcinoma, not squamous cell carcinoma (the diagnosis of the [Veteran] in question).  The primary sites of those metastases include kidney, breast, colon, and prostate, most commonly.  Therefore, referring to the above mentioned pathology report, a metastatic squamous cell carcinoma lesion to the maxillary sinus or gingiva (gums) is highly unlikely.

In addition, a mass that extends into the oral cavity, especially in light of other symptoms such as facial swelling, makes one deduce the source to be more complex that simply the oral cavity.  I bring this to your attention in order to remind those who review the chart that the pathology report reflects a static moment in time, upon which a small fragment of a much larger lesion is being examined.  Naturally, a pathologist cannot definitively rule out anatomic origins without examining the patient and his or her ancillary works ups.  Thus, the pathology report is based on the oft limited clinical information given the pathologist by the referring health care provider.

The ensuing examinations by the surgeon and oncologists, and the surgeon's operative note make it clear that the lesion's bulk was in the left maxillary sinus, and it had spread to the nearby structures, including the soft tissue of the face.

Maxillary sinus squamous cell carcinoma is the most common of the paranasal sinus cancers, and it, in itself, is rare in the overall scheme of neoplasms of the head and neck.  The [Veteran] has a thirty year smoking history (a pack per day x 30 years), and he was diagnosed in his fifties.  These are consistent with the risk factors (male smoker) and epidemiological factors (male in his 50's) of maxillary sinus cancer. Other known risk factors for paranasal sinus carcinoma include exposure to aflatoxin, chromium, nickel, mustard gas, polycyclic hydrocarbons, and other organic chemicals, usually from the manufacturing processes.  The [Veteran's] military duties, as I could surmise from his chart, did not include usual exposure to these substances, therefore I find it difficult to conclude that he had ample risks from those listed.  However, whether he did, indeed, have exposure is a matter most appropriately addressed by an exacting, thorough review of his military activities.  I would like to reiterate, though, that nothing in the [Veteran's] chart leads me to believe that he had such exposures.  The exposures in question most often are airborne, and, as such, affect the upper respiratory tract (like the nasal cavity and sinuses.)

Maxillary sinus cancer is often diagnosed at a late stage.  The sinus is a relatively large open space, and unless the cancer invades nearby critical structures (skull base, nerves, the eye, or blood vessels); its presence is unknown to both patient and physician for some time.  However, it could surely present as chronic pain, either of the teeth or the midface. It is unlikely to present as frontal pain which waxes and wanes. 

Maxillary sinus carcinoma presents as loose teeth, nasal mass, facial swelling, epistaxis (nose bleeds), nasal congestion (non-improving), palate mass, proposes (bulging of eye), nerve deficit (facial numbness or pain, difficulty moving eye in all directions, blindness or change in vision), epiphora (eye tearing), trismus (difficulty opening mouth fully), and neck mass.  As is noted in the [Veteran's] chart from his visits to his physician in 2001, he presented with a number of these symptoms and signs upon the cancer's discovery.  None of the persistent symptoms or signs were noted in the chart during his active duty. 

I have been requested to render an opinion based on the "factual evidence of record".  With the understanding that the chart sent to me is the complete record, it can be concluded with reasonable medical certainty that the [V]eteran's highly invasive squamous cell carcinoma of the left face had its origin in a paranasal sinus, and, more specifically, the maxillary sinus.  In addition, as to the requested opinion of relationship to the [Veteran's] sinus complaints whilst on active duty, I feel it is highly unlikely that the [V]eteran's highly invasive left facial squamous cell carcinoma was "casually related to in-service findings of rhino-sinusitis."

The [V]eteran's condition is a most unfortunate and quite dire situation. Regrettably, the medical record does not support the [Veteran's] stance of repeated sinus issues.  More so, when the record does reflect visits for sinus problems, they are consistently directed at the frontal sinuses (sinuses above the eyes), not the maxillary sinus.  It is quite likely that the [Veteran] suffered from both allergic rhinosinusitis (allergies) and, ultimately, squamous cell carcinoma of the maxillary sinus.  The two are not mutually exclusive conditions, nor does one necessarily follow from the other."

The Veteran was afforded another VA examination in July 2010.  The Veteran reported that when he was assigned overseas in England he developed headaches which were in the frontal region.  The Veteran stated that he sought medical attention a couple of times and would be treated with a cold pack for what was described then as a "cold".  The Veteran reported that he would have a stuffy nose, very little sneezing, and no itchy eyes.  The Veteran reported that these would occur four to five times a year while overseas.  The Veteran reported that once he returned back to the US and was at Fort Bragg he only had 6 episodes in 7 years with a similar number.  In regards to his maxillary cancer the Veteran reported that he was on the road driving a truck and he noted swelling of the upper jaw, but no pain.  The Veteran reported that he thought this was a dental problem and saw a dentist where he was first treated with antibiotics.  The swelling continued and was also associated with loss of vision of the left eye.  The Veteran was then sent to a "dental specialist" who did a "needle biopsy "which was positive for cancer.  

After physical examination, the examiner concluded that allergic rhinitis and chronic sinusitis was less likely than not a result of the Veteran's military service.  The examiner explained that the Veteran has a history of probable allergic symptoms which were present during his time in service, however they also resolved while in service.  The examiner also explained that the Veteran's current symptoms did not have the usual allergic type symptoms of sneezing, itchy eyes, etc., and were more likely than not the usual upper respiratory tract illness that the average "normal" person would experience in a given year.  The examiner further explained that in the absence of chronicity of symptoms during his final several years in service, and the absence of symptoms of allergic type rhinitis type symptoms at the time of the examination, there was no diagnosis of allergic rhinitis nor any evidence to suggest that there had been a diagnosis of allergic rhinitis since he left active military service.  The examiner also concluded that in regards to the chronic sinusitis, there was no evidence of chronic sinusitis while in the military.  The examiner noted that the Veteran, in his description of his "sinus symptoms" based his perceived diagnosis of sinusitis on the fact that he had frontal headaches and some nasal stuffiness, and no other symptoms.  The examiner explained that as a board certified otolaryngolist, review of the literature has clearly shown via two large international studies that of patient seeking medical attention for "sinus headache" only approximately 5% had true sinus pathology and that the majority of the headaches were migraines, migraine variants or muscular/tension type headaches.  The examiner noted that with this in mind the Veteran's history of frontal headaches gives him an approximately five percent chance that they were sinus related which is much less likely as not due to sinusitis.  

In regards to the Veteran's maxillary cancer, the examiner concluded that the condition was not caused by chronic sinusitis or allergic rhinitis.  The examiner explained that there was no diagnosis of sinusitis or allergic rhinitis at the time of the examination.  The examiner also explained that there was no pathophysiologic connection between sinusitis and allergic rhinitis with the subsequent development of cancer of the maxillary sinus (or other paranasal sinus).  The examiner noted that cancers of the maxillary or other paranasal sinuses were fairly rare.  The examiner further explained that given the commonality of sinusitis and allergic rhinitis (up to 25 percent of the US population has allergic rhinitis and/or sinusitis), if there was a pathologic connection, cancers of the paranasal sinuses would be fairly common (and not rare as currently noted).  

In a February 2014 addendum opinion, the July 2010 examiner noted that as a board certified Otolaryngologist, it is important to point out that chronicity of sinusitis is a frequent comment in a radiology report; however, it can be misleading.  The examiner stated that in his experience, the statement of being chronic or not is usually based on x-ray appearance, and not based on medical history.  The examiner explained that by its nature, sinusitis can be listed as acute or chronic. The examiner noted that in terms of chronic, it is either chronic recurrent or chronic persistent.  The examiner explained that the former is a case where the sinusitis does not clear up in spite of aggressive medical therapy, and the latter where the sinusitis returns at least 4 times a year for two or more years or six times in one year, in spite of appropriate medical therapy and the fact that the sinusitis clears between episodes.  The examiner noted that the x-ray results showed that the sinusitis cleared up, with one film showing one sinus involved and then subsequent CT scan showing different sinus involvement.  The examiner concluded that these radiographic results clearly rule out chronic persistent sinusitis.  The examiner explained that chronic recurrent sinusitis is based predominantly on history in conjunction with the x-ray results.  The examiner concluded that at this time, the history does not support a diagnosis of chronic recurrent sinusitis.  

Analysis 

First, based on the above, the Board finds that the most competent and credible evidence is against a finding that the Veteran has a current diagnosis of chronic sinusitis and/or allergic rhinitis.  In this regard, the Board finds the July 2010 and February 2014 VA reports to be highly persuasive to the issues at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
Here, in determining that the Veteran did not have a current diagnosis of sinusitis and/or allergic rhinitis, the examiner considered the Veteran's lay assertions and provided a sound rationale based on the pertinent evidence of record.  Additionally, the examiner's conclusions are consistent with the evidence of record as both medical and lay evidence show that the Veteran suffered from such symptoms as frontal headaches, stuffiness, nasal congestion, and some post-nasal drip.  Furthermore, the VA examiner is a board certified Otolaryngologist and possesses the necessary education, training and expertise to provide the requested opinion.  

The Board points to the July 2010 examiner's conclusion that the Veteran's current symptoms did not have the usual allergic type symptoms of sneezing, itchy eyes, etc., and were more likely than not the usual upper respiratory tract illness that the average "normal" person would experience in a given year.  The examiner also noted that there was no diagnosis of allergic rhinitis nor any evidence to suggest that there had been a diagnosis of allergic rhinitis since he left active military service.  The examiner also concluded that there was no evidence of chronic sinusitis while in the military.  The examiner acknowledged the Veteran's lay statement of in-service symptoms and complaints but noted that the Veteran, in his description of his "sinus symptoms", the Veteran based his perceived diagnosis of sinusitis on the fact that he had frontal headaches and some nasal stuffiness, and no other symptoms.  The examiner concluded, based on medical literature, that the Veteran's reported history of frontal headaches, was less likely as not due to sinusitis.  The examiner further explained in the February 2014 addendum opinion that x-ray results showed that the sinusitis cleared up, with one film showing one sinus involved and then subsequent CT scans showing different sinus involvement.  The examiner concluded that these radiographic results clearly ruled out chronic persistent sinusitis.  

The Board acknowledges the Veteran's assertions that he has a current diagnosis of chronic sinusitis and/or allergic rhinitis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of chronic sinusitis and/or allergic rhinitis falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report symptoms of headaches and pain, stuffiness, and some post-nasal drip, any opinion regarding whether he has a current diagnosis of chronic sinusitis and/or allergic rhinitis requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he has chronic sinusitis and/or allergic rhinitis.

The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Second, the Board also finds that the most competent and credible evidence of record is against a finding that the Veteran's maxillary cancer is related to his military service.  In doing so, the Board finds the June 2007 IME and July 2010 and February 2014 opinions to be highly persuasive.  Again, the examiners considered the Veteran's lay assertions and provided a sound rationales based on the pertinent evidence of record.  Additionally, the examiners' conclusions are consistent with the evidence of record as both medical and lay evidence show that the Veteran suffered from such symptoms as frontal headaches and was not diagnosed with left maxillary cancer until 2001.  Furthermore, both the VA examiner and the private physician who provided the IME are both Otolaryngologist and possess the necessary education, training and expertise to provide the requested opinion.  

The Board notes that the IME noted that when the Veteran's record reflect visits for sinus problems, they are consistently directed at the frontal sinuses (sinuses above the eyes), not the maxillary sinus.  The examiner also noted maxillary sinus cancer can present as chronic pain, either of the teeth or the midface.  However, it is unlikely to present as frontal pain which waxes and wanes.  The examiner also noted that maxillary sinus carcinoma presents as loose teeth, nasal mass, facial swelling, epistaxis (nose bleeds), nasal congestion (non-improving), palate mass, proposes (bulging of eye), nerve deficit (facial numbness or pain, difficulty moving eye in all directions, blindness or change in vision), epiphora (eye tearing), trismus (difficulty opening mouth fully), and neck mass.  The examiner pointed to the Veteran's chart from his visits to his physician in 2001 and noted that he presented with a number of these symptoms and signs upon the cancer's discovery.  None of the persistent symptoms or signs were noted in the chart during his active duty.  The examiner then concluded that it was quite likely that the Veteran suffered from both allergic rhinosinusitis (allergies) and, ultimately, squamous cell carcinoma of the maxillary sinus.  The examiner noted that the two are not mutually exclusive conditions, nor does one necessarily follow from the other.  

Furthermore, the July 2010 examiner again noted that there was no diagnosis of sinusitis or allergic rhinitis at the time of the examination.  The examiner also explained that there was no pathophysiologic connection between sinusitis and allergic rhinitis with the subsequent development of cancer of the maxillary sinus (or other paranasal sinus).  The examiner noted that cancers of the maxillary or other paranasal sinuses were fairly rare.  The examiner further explained that given the commonality of sinusitis and allergic rhinitis (up to 25 percent of the US population has allergic rhinitis and/or sinusitis), if there was a pathologic connection, cancers of the paranasal sinuses would be fairly common (and not rare as currently noted).  

The Board acknowledges the Veteran's assertions that his left maxillary cancer is related to his military service.  Again, although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issue in this case, determining the etiology of maxillary cancer falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms any opinion regarding whether his left maxillary cancer is related to his military service requires medical expertise that the Veteran has not demonstrated.  See Jandreau, supra.  As such, the Board assigns no probative weight to the Veteran's assertions that his maxillary cancer is related to his military service.  

Additionally, the Board notes that the June 2007 IME noted the Veteran's thirty year history of tobacco use.  However, with regard to the possibility of a nexus between the Veteran's left maxillary sinus cancer and his in-service use of tobacco, the Board notes that for claims filed after June 9, 1998, as in the instant case, service connection may not be granted for disability or death on the basis that it resulted from disease or injury attributable to the use of tobacco products in service; this prohibition does not apply if the disability or death is otherwise shown to have been incurred or aggravated during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  The Court, in Kane v. Principi, 17 Vet. App. 97 (2003), noted that 38 U.S.C.A. § 1103(a) states that a disability shall not be considered to have resulted from the line of duty on the basis that it resulted from the use of tobacco products during service.  Therefore, any claim for service connection on the basis of tobacco use that began in service would be precluded by law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With regard to the possibility that the Veteran's left maxillary sinus cancer is related to any in-service exposure to chemicals known to be risk factors for paranasal sinus carcinoma, the Board notes that the Veteran has not contended as such and, even if there were such contentions on record, the June 2007 independent medical examiner indicated that there was nothing in the Veteran's claims file which would show that he had such exposures.

The Board also acknowledges the internet article submitted by the Veteran regarding parasinus cancer.  However, the Board assigns the article no probative value as it does not speak to this Veteran's particular circumstances. 

In regards to continuity of symptoms, the Board finds that the Veteran's maxillary cancer is properly afforded such consideration, as malignant tumor is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  However, the Veteran does not contend, and the evidence does not show continuity of symptomatology during and since service.  The Board notes that the Veteran has reported that he first noticed symptoms in his jaw, which led to the diagnosis of cancer, after service while driving a truck.  Furthermore, the Veteran's service treatment records and post-service treatment records are absent of a diagnosis of maxillary cancer until November 2001.  

Lastly, the Veteran is also not entitled to presumptive service connection for a malignant tumor.  There is no evidence of record that the Veteran's maxillary cancer manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with maxillary cancer until 2001, ten years after service.     

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a respiratory disorder, to include chronic sinusitis and allergic rhinitis, and left maxillary sinus cancer, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


